The Surrogate.
It is objected by the counsel for the guardian that this court has no power to revoke the ancillary letters, unless the principal letters shall first have been revoked. It is true, there is no express provision of the statute authorizing such revocation ; but it will be observed that the Code (§ 2839) authorizes the Surrogate to issue such letters where he is satisfied that it will be for the wards’ interest to. do so. It would seem, therefore, that where, after having granted such letters, a state of facts is shown which satisfies him that the wards’ interests will be jeopardized by permitting any more of his property to be removed from the State under the authority conferred by such letters, it is his duty, without regard to the action of the court from which the principal letters were issued, to revoke them, and thus render secure the property of the ward which yet remains within his jurisdiction.
k It appears that, by the will of Gail Borden, their uncle, these minors are each entitled to an annual in*95come of several thousand dollars during their minority. If satisfied that it is in danger of being lost by the removal of it from the State, I think this court has the same power to revoke the ancillary letters that it had, in the first instance, to refuse them on the same ground.
It is alleged that the laws of Texas authorize investments of funds belonging to infants, on personal securities and in other modes which are forbidden as hazardous by our courts. It appears, from the testimony, that some of the investments, so made by the guardian there, have ¡Droved unproductive, while others may justly be regarded as endangering the integrity of the fund. The laws of this State, and the rules established by our courts affecting the control and management of such funds, must govern, so far as they may be applied to property yet within control. Of course, such as has already been removed to Texas, by virtue of the power given by the ancillary letters, is beyond reach, and must be managed under the laws of that state.
Decree revoking letters granted.